internal_revenue_service number release date index number ------------------------------------------------------- ------------------------------------- --------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc ita plr-129239-14 date date re request for private_letter_ruling under sec_168 legend taxpayer ------------------------------------------------- ------------------------------------- ------------------------ ---------- -------------------- ------------ -------------- project country state1 state2 city utility1 ---------------------------------------------------- utility2 location a b c ---------- ---------------------- -------------------- ----------------------- ---------------------------------- ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- plr-129239-14 d e f g h i j k l m n o p ---------------------------------- ----- ----- ----- ---- --- -------------- ---------- ---------- --- ----- -- --- dear ------------ this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting a letter_ruling on whether an offshore wind farm known as the project is not used predominantly outside the united_states within the meaning of sec_168 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a state1 limited_liability_company that is a partnership for federal_income_tax purposes taxpayer’s current partners are a and b however at financial closing two new partners affiliates of large public companies are expected to make capital contributions to taxpayer in exchange for partnership interests and the two existing partners are expected to contribute their interests to an upper-tier state2 limited_liability_company called c leaving three partners in total a b and c are affiliated with plr-129239-14 d a state1 corporation that is in the business of developing primarily renewable energy facilities including the project taxpayer will own the project the project is a wind farm that will be built off the coast of state1 in an area of water called location the project is designed to have a capacity of e megawatts and to consist of f turbines the project will be built in two phases or seasons the first season season a will consist of g h-megawatt turbines all of the electricity from season a will be sold to the utility1 and utility2 two state1 utilities under long-term power contracts another i turbines will be added in a later construction season season b if another power contract can be secured the wind turbines are expected to be spread over an area roughly the size of j each turbine will sit atop a k heavy duty mast or tower that will be embedded in the ocean floor undersea gathering lines will bring the electricity from each turbine to a l centrally-located electrical service platform from which the electricity will move to shore through two larger undersea and upland cables to a project substation in city state1 where the electricity will be fed into the electrical grid the electricity will exit each turbine at m kv and then be stepped up to n kv by means of three step-up transformers on the electrical service platform there will be no further step up in voltage before it reaches the grid the turbines and electrical service platform of the project will be o to p miles off the state1 coast which is more than nautical miles but less than nautical miles off the coast all of the turbines will be controlled from a control room on land in state1 the control room will have computers and large screens with pictorial renderings of each turbine turbine collector system subsea and upland cables step-up transformers circuit breakers and surge arrestors performance data for each turbine and related equipment and real-time data on weather conditions and overall wind farm performance the wind farm is controlled by a scada system sophisticated software that collects performance and conditions data from the individual turbines and the electrical service platform that are then converted into specific instructions back to individual turbines to adjust the pitch of the blades to react to shifts in wind direction and speed to control and optimize output the scada system will also protect the turbines from operating out of their design parameters and effect shut down during emergencies and scheduled maintenance the control room will also house a marine surveillance and security system used for monitoring marine traffic maintenance activities and overall security of the wind farm and ensuring compliance with u s coast guard requirements plr-129239-14 taxpayer will sell all of its electricity to two state1 utilities utility1 and utility2 there is no contract to resell the power to country sales of u s electricity into country require an export license neither utility1 nor utility2 holds such a license the project is an integrated whole none of the turbines can be placed_in_service without the undersea cables control room and the project substation to deliver the electricity to market the season b turbines could be owned by taxpayer if the equity investors and lenders are willing to fund the additional cost alternatively the season b turbines could be owned by a separate company that would enter into a shared facilities agreement with taxpayer essentially to buy an undivided_interest in the electrical service platform undersea and upland cables project substation control room and other common infrastructure so that the season b electricity can be moved to shore the effect would be to reimburse the season a owners for the cost of the share of the common infrastructure that would be used by season b turbines the season b turbines which will be tethered to shore in the same manner as the season a turbines will be useless without the ability to get their electricity to shore these turbines cannot be used by the project without the step-up transformers undersea and upland cables scada system and other infrastructure required to operate the turbines and bring the electricity to shore ruling requested taxpayer requests the internal_revenue_service issue the following ruling the project will not be considered used predominantly outside the united_states within the meaning of sec_168 law and analysis sec_168 provides that any tangible_property used predominantly outside the united_states during the taxable_year must be depreciated under the alternative_depreciation_system of sec_168 sec_168 lists exceptions to sec_168 for certain property used outside the united_states while none of the enumerated exceptions apply to the facts of this private_letter_ruling request the background of sec_168 provides insight in determining whether property is used predominantly outside the united_states the rules in sec_168 are derived from former sec_48 prior to sec_168 provided in relevant part that for purposes of sec_168 rules similar to the rules under sec_48 including the exceptions contained in sec_48 shall apply in determining whether property is used predominantly outside the united_states section plr-129239-14 of the omnibus budget reconciliation act of publaw_101_158 the act repealed sec_48 as deadwood and amended sec_168 by moving the enumerated exceptions under former sec_48 to sec_168 the repeal of the deadwood provisions and the amendment to sec_168 by of the act were not intended to be substantive changes in the tax law h_r rep no 101st cong 2d sess date accordingly guidance issued under former sec_48 provides insight in determining whether property is used predominantly outside the united_states for purposes of sec_168 former sec_48 provided that property used predominantly outside the united_states is not eligible for the investment_credit sec_1_48-1 of the income_tax regulations provides that the determination of whether property is used predominantly outside the united_states as defined in sec_7701 during the taxable_year is made by comparing the period in such year during which the property is physically located outside of the united_states with the period during which the property is physically located within the united_states if the property is physically located outside the united_states during more than percent of the taxable_year such property shall be considered used predominantly outside the united_states during that year see also sec_1 g i of the proposed_regulations which provides the rules under former sec_168 the predecessor to sec_168 and sec_168 sec_7701 provides that the term united_states when used in a geographical sense includes only the states and the district of columbia revrul_69_2 1969_1_cb_25 states that submarine cables that are used in connection with the provision of telephone and other communication services in hawaii are functionally used at the terminals of the system even though such cables lie on the ocean floor in international waters because all of the terminals of this submarine cable system are physically located in california and hawaii revrul_69_2 holds that the submarine cables are used solely within the united_states for purposes of former sec_48 revrul_73_77 1973_1_cb_34 states that transoceanic cables extending from terminal facilities located in the united_states to terminal facilities located in foreign countries were functionally used in the united_states for purposes of former sec_48 these cables were used for the transmission of messages between the terminals in the united_states and the terminals in the foreign countries because percent of the terminal facilities were physically located in the united_states revrul_73_77 concluded that at least percent of the functional use of the submarine cables was in the united_states and thus the cables are not used predominantly outside the united_states for purposes of former sec_48 in light of the legislative_history of sec_168 and g we believe that the functional_use_test in revrul_73_77 applies for purposes of sec_168 plr-129239-14 in this case taxpayer represents that the project is an integrated whole the turbines cannot be used without the offshore gathering lines undersea and upland cables and offshore electrical service platform as well as the project control room and substation on land these components of the project are necessary for the project to operate and move its electricity to market as a result each component of the project will be functionally dependent on the other components further the part of the project located off the coast of state1 will be physically connected with the substation located on the land in state1 accordingly the project for purposes of the situs of its use under sec_168 should be viewed as one integrated system taxpayer also represents that the electricity generated by the project will be sold to u s consumers based on that representation and because the project will have no control room and substation located in a foreign_country the sole functional use of the project is the generation transmission and distribution of electricity for domestic use in the united_states therefore under the functional_use_test of revrul_73_77 taxpayer’s project is not used predominantly outside the united_states for purposes of sec_168 because the functional_use_test of revrul_73_77 applies in this case it is not necessary for us to consider taxpayer’s alternative argument that united_states territorial waters extend nautical miles for purposes of sec_168 conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that the project will not be considered used predominantly outside the united_states within the meaning of sec_168 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-129239-14 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
